UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    MOHAMMED NAZIR BIN LEP,

          Petitioner,
                  v.                                              Civil Action No. 20-3344 (JDB)
    JOSEPH R. BIDEN et al.,

          Respondents.


                                             ORDER

.       Upon consideration of [62] Respondents’ Motion to Hold Petition in Abeyance Pending

Completion of Military Commission Proceedings, [64] Petitioner’s Cross-Motion for a Permanent

Injunction, and the entire record herein, and for the reasons stated in the accompanying

Memorandum Opinion, it is hereby

        ORDERED that, in accordance with the Court’s May 20, 2021 Minute Order, Respondents

shall file an updated factual return to [40] the Petition for Writ of Habeas Corpus by not later July

16, 2021; it is further

        ORDERED that all other proceedings in this habeas action are STAYED through and

including September 1, 2021; and it is further

        ORDERED that the parties shall file a joint status report by not later than August 31, 2021

stating whether petitioner has been arraigned on the charges against him and apprising the Court

of any other material developments in petitioner’s military commission proceedings.                If

petitioner’s arraignment is continued or otherwise rescheduled before August 30, 2021, the parties

shall instead update the Court promptly upon any such change.

        SO ORDERED.


                                                 1
                                       /s/
                                JOHN D. BATES
                           United States District Judge
Dated: June 25, 2021




                       2